Citation Nr: 0410421	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a left knee 
injury, status post-arthroscopy, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel

INTRODUCTION

The veteran had verified active service from November 1987 to 
August 1995, with over five months of prior active duty.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision issued in June 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran is service-connected for residuals of a left knee 
injury, currently evaluated as 10 percent disabling, under 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2003), diagnostic codes 
pertinent to arthritis and motion limitation.  Prior to the June 
2002 rating decision on appeal, the veteran's left knee disability 
had been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003), which pertains to instability and/or subluxation of the 
knee.  He contends that his disability has increased in severity, 
warranting an increased rating.  He states that he must take 
medication for the pain and wear a knee brace daily.  
Additionally, he states that he has difficulty walking and getting 
around.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the claim 
now before the Board.  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  First, 
the Board observes that a VCAA letter dated in January 2002, 
advised the veteran only of what evidence was needed to grant a 
service connection claim and did not inform him of the nature of 
evidence needed to substantiate his increased rating claim.  A 
review of the file does not otherwise reflect that the veteran was 
adequately notified as to the nature of the evidence needed or 
whose responsibility it was to obtain such evidence.  As such, a 
remand is necessary to appropriately notify the veteran.

Second, the claims file reflects that the most recent VA 
compensation examination was conducted in April 2002.  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that when rating a 
disability based on motion loss, consideration must be given to 
whether additional disability exists due to pain on use or during 
flare-ups, citing to factors in 38 C.F.R. §§ 4.40, 4.45 (2003).  
It does not appear that the VA physician considered all of the 
factors noted by the Court in DeLuca during the physical 
examination.  Nor does the medical evidence of record adequately 
assess the nature and extent of all manifestations of left knee 
disability such that the Board can appropriately determine whether 
higher or separate ratings are warranted.  As such, the current 
medical evidence of record is insufficient to evaluate the 
veteran's overall level of functional loss due to left knee 
problems, particularly based on his more recent statements 
concerning the impact of knee symptoms on his daily routine.  
Therefore, a remand to obtain contemporary clinical findings and 
conclusions is indicated to ensure evaluation based on an accurate 
disability picture.

Finally, the Board notes that in the veteran's January 2001 claim 
for an increased evaluation, the veteran's representative 
indicated that the veteran would be submitting private medical 
treatment reports pertaining to his left knee disability.  No such 
evidence has been received to date.  The veteran should be given 
another opportunity to submit or identify these records.  Also, in 
the April 2002 VA examination report, the examiner referenced the 
fact that the veteran had been seeing a physician.  On remand, any 
outstanding records of relevant medical treatment should be 
obtained for consideration in connection with the veteran's claim 
of entitlement to an increased rating for his left knee 
disability.    

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed consistent with all 
governing legal authority.  Such action should include informing 
the veteran of the type of evidence needed to support his 
increased rating claim based on governing diagnostic criteria, 
informing him whether he or VA is responsible for obtaining such 
evidence, and requesting him to submit all relevant evidence in 
his possession.  The RO should specifically advise the veteran of 
all potentially applicable diagnostic criteria relevant to 
determining the appropriate evaluation for his left knee 
disability. 

2.  The veteran should, in any case, be requested to identify all 
VA and non-VA medical providers who have examined or treated him 
for any left knee disability.  The RO should take the appropriate 
steps to obtain identified records not already associated with the 
claims file, to include treatment records from the veteran's 
current physician, as referenced in the April 2002 VA examination 
report.

3.  After the above development has been completed and all 
obtained treatment records associated with the claims file, the 
veteran should be afforded a VA examination.  The purpose of this 
examination is to determine the severity of the veteran's left 
knee disability.  VA should forward the claims file to the 
examiner for review and ask the examiner to confirm in his written 
report that he conducted such a review.  

Such tests as the examining physician deems necessary should be 
performed, to include X-rays.  The examiner should record 
pertinent medical complaints, symptoms, and clinical findings.  

The ranges of active and passive left knee motion should be 
reported in degrees.  The examiner should identify the extent of 
any functional loss present with respect to the knees due to 
weakened movement, excess fatigability, incoordination, or pain on 
motion/use should be noted.  Any additional impairment on use 
should be described in terms of the degree of additional range of 
motion loss.  The examiner should state whether any pain claimed 
by the veteran is supported by adequate pathology and is evidenced 
by his visible behavior.  The examiner should also discuss whether 
the veteran experiences flare-ups and, if so, what degree of 
additional functional limitation results.  In this regard the 
examiner should comment on the veteran's statements regarding 
taking medication and wearing a knee brace everyday. 

The examiner is otherwise requested to identify the presence and 
degree of any left knee arthritis or instability/subluxation, or 
other objective pathology resulting in functional loss.  

The examiner is also requested to provide an opinion as to 
whether, and if so to what extent, the veteran's left knee 
disability interferes with his ability to perform everyday tasks 
and/or employment.  

All opinions expressed should be accompanied by supporting 
rationale.  

4.  Once the foregoing development is completed, the RO should 
readjudicate the veteran's claim based on consideration of all of 
the evidence of record.  The RO should ensure that consideration 
is given to all potentially applicable legal criteria, to include 
the propriety of assigning separate ratings under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5257 (2003), see VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997), VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  If the RO denies the benefit sought on appeal, it should 
provide the veteran and his representative a supplemental 
statement of the case, which includes appropriate citation to the 
provisions governing VA's duties to notify and assist as well as 
to any applicable legal criteria not already provided to the 
veteran.  The veteran and his representative should be afforded 
the appropriate opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



